Citation Nr: 1645310	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-06 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been received to reopen a claim for dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to September 1945.  He died in February 2006, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the RO in St. Louis, Missouri.

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the appellant submitted a July 2016 written release for the Veteran's treatment records.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of the July 2016 written release.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, it appears that there may be outstanding, relevant VA and private treatment records based on information provided by the appellant immediately following the Board hearing, as well as Social Security Administration (SSA) records.  See July 2016 written release for medical records and September 1997 Veteran and representative written statements (reporting that he was awarded SSA benefits based on disability, including of the legs).  Given the nature of the appellant's contentions and to afford her all due consideration in this regard, the Board finds that the AOJ should attempt to obtain these records.

The Board notes that the record does contain treatment records and written statements from the Veteran's non-VA providers dated from the 1980s to the mid-1990s.  In addition, the RO previously attempted to obtain the treatment records from Dr. F.P. currently identified by the appellant as part of her original DIC claim, but the treatment provider indicated that the records could not be released without authorization from the power of attorney for the Veteran's estate.  See January 2007 written response.  The RO notified the appellant of the treatment provider's response in a letter that same month; however, she did not provide the information as requested in that letter, and the claim was thereafter denied in the April 2007 original rating decision.

As the case is being remanded for the VA treatment records, the appellant will have another opportunity to provide the complete, necessary authorization for the VA to attempt to obtain these private treatment records.


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, the AOJ should obtain and associate the treatment records from SSM Health Care/Dr. F.P. with the claims file.  See July 2016 written release for medical records (in Virtual VA).

It is noted that this treatment provider responded in January 2007 that these records could not be released without authorization from the power of attorney for the Veteran's estate; it is possible that such authorization may still be required for VA to attempt to obtain these records.

The AOJ should also secure any outstanding, relevant VA treatment records, including from the John Cochran VA Medical Center.  It is noted that the claims file contains VA treatment records dated in 1997, 1998, and 2005; however, the appellant indicated that the Veteran received additional VA treatment, and her daughter indicated that he started to decline a few years before being diagnosed with leukemia several months before his death in February 2006.  See, e.g., July 2016 written release for medical records and July 2016 Bd. Hrg. Tr. at 8, 14, 26.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

